LACQMBE, Oireuit Judge.
T concur in the conclusion that the rights of (lie parties must be adjusted in a plenary suit, which should be brought in the district court. I think, however, that upon the questions of law arising upon the merits, which have been fully discussed, and which will be in no wise changed by being presented in a suit in equity, the opinion of this court should be expressed for the guidance of the district court in disposing of such suit. Upon this branch of the case I concur in the careful and exhaustive opinion of the district judge.